      Case 1:20-cr-00100-RJA-JJM Document 103 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                        20-CR-100-A
CARL I. WILSON, JR.,
                                  Defendant.


      This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 18, 2021,

defendant Carl I. Wilson, Jr. appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 5 of the Indictment which charges him with Aggravated Bank

Robbery in violation of 18 U.S.C. § 2113(a).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 99)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. No timely objections to the Report and Recommendation

have been filed. It is hereby

      ORDERED that, upon review of the transcript of the February 18, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that all the requirements of Federal Rules of Criminal Procedure Rule 11

have been carefully followed. Defendant Wilson’s plea of guilty was knowing, voluntary,

and supported by a factual basis. The Magistrate Judge informed Defendant, who was

placed under oath and addressed personally in open court, of the defendant’s rights and
      Case 1:20-cr-00100-RJA-JJM Document 103 Filed 03/10/21 Page 2 of 2




the trial rights he was waiving should the Court accept his plea of guilty, the nature of

the charge to which he was pleading guilty, and any maximum possible penalty, among

the other requirements listed in the Rule. The Magistrate Judge determined that

Defendant understood the foregoing. Accordingly, defendant Wilson’s plea of guilty is

accepted based upon the oral findings of the Magistrate Judge as confirmed in the

written Report and Recommendation. Dkt. No. 99. Sentencing is scheduled for June

25, 2021 at 12:30 pm. The parties are directed to the Court’s forthcoming Text Order for

the submission of sentencing documents.

       IT IS SO ORDERED.


                                          _s/Richard J. Arcara________

                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: March 10, 2021
